DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/14/2022.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6, 10, 11, 14, and 15, and those depending therefrom including claims 3, 5, 7-9, 12, 13, and 16, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
	Regarding claims 1, 2, 10, and 11, the claimed equations where there is given a pressure applied for a certain amount of times at which a certain thickness is achieved/measured are considered indefinite.  It has been held that when a claim limitation employs functional language, the examiner’s determination of whether the limitation is sufficiently definite will be highly dependent on context (e.g., the disclosure in the specification and the knowledge of a person of ordinary skill in the art). Halliburton Energy Servs., 514 F.3d at 1255, 85 USPQ2d at 1663.  The 
	Additionally, while some structural properties, such as hardness, can be considered definite in terms of their test (such as durometer tests, Shore hardness, etc.), these are commonly accepted standards within the industry and within the art that are specific to a single material property, such as material hardness.  For example, one stating a hardness of a certain degree is limiting to those materials within that hardness range.
The term “load resistivity,” however, is not one that is readily recognized within the art of abrasives (for example, a search for the term “load resistivity” within the entirety of the abrasive arts returned only those from the applicant/assignee of the present application).  Therefore, to define a structure with regards to load resistivity, as best understood, is not limiting that structure to a certain type of material, a certain type of arrangement, a certain type of porosity, shape, size, etc., as it would, say for a hardness value, and therefore is indefinite as to what structure is meant by “load resistivity,” or how the claimed structure is limited.  While applicant can use such tests to help describe a certain structure, this cannot solely be relied upon to define the structure intended to be claimed.  
Therefore, the equations regarding “load resistivity” and “compressive elasticity” (of claims 2 and 11) are being considered as functional limitations.  Without understanding what functional structure is inherent to the functional language, the examiner will give these functional limitations minimal weight until the structure is more specifically defined.  
Regarding claims 5 and 14, the claimed “[t]he polishing pad of claim 1, which has an elastic modulus of 100 to 160 kgf/cm2” (claim 5) and “[t]he polishing pad of claim 10, which has an elastic modulus of 80 to 170 kgf/cm2 (Claim 14) are indefinite.  Applicant has described the polishing pad of comprising a laminate composed of a polishing layer, an adhesive layer, and a cushion layer.  Applicant does not explicitly state which of these has an elastic modulus as claimed, but rather merely states “which has an elastic modulus.”  Therefore, it’s not quite clear to which structure applicant is referring to.  As shown in Table 1, the elastic modulus refers only to the cushion layer, while in Table 2, the elastic modulus refers to the laminate.  For the purpose of examination, the examiner will consider this to be “The polishing pad of claim 1, [wherein the polishing pad] has an elastic modulus of 100 to 160 kgf/cm2.”  The same interpretation applies to claim 14.    
Regarding claim 6, the claimed “[the polishing pad] has a polishing rate of 3,840 Angstroms/min or less for tungsten (W), and a within-wafer non-uniformity of 4.3% or less for tungsten (W)” is indefinite.  A polishing pad, by itself, cannot really achieve a polishing rate.  Rather, it is the moving of the abrasive surface relative the workpiece that causes the material removal.  Different downward pressures (i.e. normal forces) can effect the amount polished with each pass by increasing the friction force (friction = coefficient_of_friction * normal_force), speed can affect how many passes the frictional surface makes on the workpiece, thus affecting polishing rate (amount of material removed over a length of time), and other various factors effect the polishing rate.  To say that the polishing pad is capable of achieving a polishing rate makes unclear whether the claim is trying to introduce the structure for moving the polishing pad relative to the workpiece.  In other words, “[the polishing pad] has a polishing rate” and “[the polishing pad] has a within-wafer non-uniformity” as claimed is misleading.  Rather, the claim should either say that the polishing pad is capable of achieving a polishing rate as claimed, or achieving a within-wafer-uniformity as claimed.  Or, applicant should claim this as intended use, such that the polishing pad is used to effect a polishing rate, or used to create a within-wafer-uniformity.

Since applicant has not claimed the structure for creating the polishing rate (i.e. the CMP machine), then, for the purpose of examination, this will be considered as an intended use statement, meaning that applicant wishes to use the pad in such a way to achieve the claimed polishing rate and non-uniformity.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).  Therefore, in this case, any structure to have met the limitations of “[T]he polishing pad of claim 1” will be considered to meet the claim limitations of claim 6.  
Regarding claim 15, the claimed “[t]he polishing pad of claim 10, which has a polishing rate of 2,700 Angstroms/min or less for silicon oxide (SiOx), and a within-wafer non-uniformity of 5.5% or less for silicon oxide (SiOx)” is indefinite for the reasons cited in the 112(b) rejection of claim 6 above.  For the purpose of examination, the examiner is considering this as intended use language.  It has been held that a recitation with respect to the manner in which a claimed 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Regarding claim 6, an analysis under 112(b) (see the rejection above) has deemed that the language is intended use and does not impart any definite structure beyond the claimed “polishing pad of claim 1.”  Therefore, the claim is considered not further-limiting.  
	Regarding claim 15, an analysis under 112(b) (see the rejection above) has deemed that the language is intended use and does not impart any definite structure beyond the claimed “polishing pad of claim 10.”  Therefore, the claim is considered not further-limiting.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8, 10, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamori (US-2006/0037699) in view of Ogawa (US-2009/0253353).
	Regarding claim 1, Nakamori (US-2006/0037699) discloses a polishing layer (polishing region 9), an adhesive layer (double-coated tape 10), and a cushion layer (cushion layer 11).  
While Nakamori fails to disclose wherein an initial load resistivity of the laminate is 88% or more, Ogawa (US-2009/0253353) teaches that when compressibility (or load resistivity, which, according to the applicant, is a measure of how much the pad compresses when a force is applied) is too high, then polishing characteristics are degraded (“if a compressibility thereof exceeds 10%, polishing characteristics (such as planarization characteristic or in-plane uniformity) tends to be degraded even if a compressibility of the light-transmitting region is more than that of the polishing region”) [Ogawa; paragraph 0086].  Although Ogawa is discussing the light-transmitting region of the polishing pad, the principal applies to the polishing surface in general, to which the window is part of.  

	Since it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, the prior art shows that it is generally known to increase the compressibility to reduce scratches and decrease compressibility to increase polishing characteristics and in-plane uniformity.  
	Regarding claim 2, Nakamori discloses the polishing pad of claim 1, but fails to disclose the claimed compressive elasticity.
However, Ogawa (US-2009/0253353) teaches that when compressibility (or load resistivity, which, according to the applicant, is a measure of how much the pad compresses when a force is applied) is too high, then polishing characteristics are degraded (“if a compressibility thereof exceeds 10%, polishing characteristics (such as planarization characteristic or in-plane uniformity) tends to be degraded even if a compressibility of the light-transmitting region is more than that of the polishing region”) [Ogawa; paragraph 0086].  Although Ogawa is discussing the light-transmitting region of the polishing pad, the principal applies to the polishing surface in general, to which the window is part of.  
Ogawa also teaches that when compressibility is too low, then scratches tend to be generated (“[i]f a compressibility thereof is less than 1.5%, a scratch tends to be generated by the light-transmitting region even if a compressibility”) [Ogawa; paragraph 0086].  Again, while Ogawa is discussing this in regards to the light-transmitting region of the polishing pad, the principal applies to the polishing surface in general, to which the window is part of.  

	Furthermore, Nakamori discloses that compression recovery leads to stability of the polishing characteristics [Nakamori; paragraph 0050], and therefore it would have been an obvious optimization to one of ordinary skill in the art to modify the compression recovery in order to provide stability of the polishing characteristics [Nakamori; paragraph 0050].  
	Regarding claim 6, Nakamori discloses the polishing pad of claim 1.  Nakamori fails to disclose the pad has a polishing rate of 3,840 Angstroms/minute or less for tungsten (W), and a within-wafer non-uniformity of 4.3% or less for tungsten (W).  However, since the claim is directed to a claimed structure, and because the polishing rate is a result of not just the pad, but as normal forces/pressures between the pad and workpiece, of rotational speed, of grit size or slurry distribution, etc., then the polishing rate is considered a desired intended use such that the claimed structure is used to polish 3,840 Angstroms in a minute or less and the claimed structure of the pad is used until a non-uniformity of 4.3% is achieved while polishing tungsten.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the polishing rate, in this case, is determined by how the polishing pad is used, then this is considered an intended use which adds no additional structural weight to the claim.  
	Regarding claim 7, Nakamori discloses the polishing pad of claim 1, wherein the polishing layer comprises a cured product of a composition comprising a urethane-based prepolymer (“the polyurethane resin as a material for forming the polishing region, and the polyurethane resin as a material for forming the light-transmitting region, comprise the same kinds of organic isocyanate, 
	(i) the urethane-based prepolymer comprises a reaction product of at least one isocyanate compound and at least one polyol (“the polyurethane resin as a material for forming the polishing region, and the polyurethane resin as a material for forming the light-transmitting region, comprise the same kinds of organic isocyanate, polyol and chain extender”) [Nakamori; paragraph 0039].
	Regarding claim 8, Nakamori discloses the polishing pad of claim 1, wherein the cushion layer comprises a nonwoven fabric (“material forming the cushion layer is not particularly limited, and examples of such material include a nonwoven fabric”) [Nakamori; paragraph 0124].
	Regarding claim 10, Nakamori discloses a polishing pad, which comprises a polishing layer (polishing region 9) and a cushion layer (cushion layer 11).  
While Nakamori fails to disclose wherein an initial load resistivity of the laminate is 88% or more, Ogawa (US-2009/0253353) teaches that when compressibility (or load resistivity, which, according to the applicant, is a measure of how much the pad compresses when a force is applied) is too high, then polishing characteristics are degraded (“if a compressibility thereof exceeds 10%, polishing characteristics (such as planarization characteristic or in-plane uniformity) tends to be degraded even if a compressibility of the light-transmitting region is more than that of the polishing region”) [Ogawa; paragraph 0086].  Although Ogawa is discussing the light-transmitting region of the polishing pad, the principal applies to the polishing surface in general, to which the window is part of.  
Ogawa also teaches that when compressibility is too low, then scratches tend to be generated (“[i]f a compressibility thereof is less than 1.5%, a scratch tends to be generated by the light-transmitting region even if a compressibility”) [Ogawa; paragraph 0086].  Again, while Ogawa 
	Since it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, the prior art shows that it is generally known to increase the compressibility to reduce scratches and decrease compressibility to increase polishing characteristics and in-plane uniformity.  
	Regarding claim 11, Nakamori disclose the polishing pad of claim 10, but fails to disclose the claimed compressive elasticity.
However, Ogawa (US-2009/0253353) teaches that when compressibility (or load resistivity, which, according to the applicant, is a measure of how much the pad compresses when a force is applied) is too high, then polishing characteristics are degraded (“if a compressibility thereof exceeds 10%, polishing characteristics (such as planarization characteristic or in-plane uniformity) tends to be degraded even if a compressibility of the light-transmitting region is more than that of the polishing region”) [Ogawa; paragraph 0086].  Although Ogawa is discussing the light-transmitting region of the polishing pad, the principal applies to the polishing surface in general, to which the window is part of.  
Ogawa also teaches that when compressibility is too low, then scratches tend to be generated (“[i]f a compressibility thereof is less than 1.5%, a scratch tends to be generated by the light-transmitting region even if a compressibility”) [Ogawa; paragraph 0086].  Again, while Ogawa is discussing this in regards to the light-transmitting region of the polishing pad, the principal applies to the polishing surface in general, to which the window is part of.  
	Since it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, 
	Furthermore, Nakamori discloses that compression recovery leads to stability of the polishing characteristics [Nakamori; paragraph 0050], and therefore it would have been an obvious optimization to one of ordinary skill in the art to modify the compression recovery in order to provide stability of the polishing characteristics [Nakamori; paragraph 0050].  
	Regarding claim 15, Nakamori discloses the polishing pad of claim 10.  
As to the pad having the claimed polishing rate and within-wafer non-uniformity, since the claim is directed to a claimed structure, and because the polishing rate is a result of not just the pad, but as normal forces/pressures between the pad and workpiece, of rotational speed, of grit size or slurry distribution, etc., then the polishing rate is considered a desired intended use such that the claimed structure is used to polish the claimed range of Angstroms in a minute or less and the claimed structure of the pad is used until the claimed non-uniformity is achieved while polishing.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the polishing rate, in this case, is determined by how the polishing pad is used, then this is considered an intended use which adds no additional structural weight to the claim.  

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamori (US-2006/0037699) in view of Ogawa (US-2009/0253353) and further in view of Swisher (US-2007/0010169), and further evidenced by “MiSUMi: FAQ” (hereinafter NPL1).  
	Regarding claim 3, Nakamori discloses the polishing pad of claim 1, but is silent regarding the hardness of the cushion layer, wherein a hardness of the cushion layer is 68 to 74 Asker C.  
	However, Swisher (US-2007/0010169) discloses a Shore A hardness of the third layer 14 (equivalent to the cushion layer of Nakamori) of at least 45 to 75 [Swisher; paragraph 0073].  
	Regarding claim 12, Nakamori discloses the polishing pad of claim 10, but is silent regarding the hardness of the cushion layer, wherein a hardness of the cushion layer is 69 to 80 Asker C.  
	However, Swisher (US-2007/0010169) discloses a Shore A hardness of the third layer 14 (equivalent to the cushion layer of Nakamori) of at least 45 to 75 [Swisher; paragraph 0073].  Since a Shore A hardness of 45 to 75 is about 70 to about 90 Asker C, as evidenced by NPL1, then Swisher discloses the claimed hardness for the cushion layer.  Since Swisher is pertinent to polishing pads in CMP machines, it therefore would have been obvious to one of ordinary skill in the art to use the claimed hardness for the cushion layer of Nakamori in order to increase the uniformity of contact between the polishing pad and the surface of the substrate undergoing polishing [Nakamori; paragraph 0074].  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamori (US-2006/0037699) in view of Ogawa (US-2009/0253353) and further in view of Swisher (US-2007/0010169).
	Regarding claim 4, Nakamori discloses the polishing pad of claim 1, but fails to disclose wherein the thickness of the laminate in the no-load state is 2.0 to 4.5 mm.  
	However, Swisher (US-2007/0010169) teaches wherein the thickness of the laminate is less than 4.5 mm (first layer can have a thickness of at least 0.020 inches) [Swisher; paragraph 0029] (second layer thickness is at least 0.0005 inches) [Swisher; paragraph 0046], and therefore .  

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamori (US-2006/0037699) in view of Ogawa (US-2009/0253353) and further in view of Obeng (US-2005/0055885).  
	Regarding claim 5, Nakamori discloses the polishing pad of claim 1, but fails to disclose which has an elastic modulus of 100 to 160 kgf/cm2 (MPa value = kg/cm2 value x 0.0980665, (where 100 to 160 kgf/cm2= 10 to 16 MPa).  
	However, Obeng (US-2005/0055885) teaches a polishing pad having an elastic modulus of greater than about 3 MPa [Obeng; paragraph 0030].  It has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Additionally, Obeng discloses a more specific range of between 4 MPa and 8.2 MPa [Obeng; paragraph 0030].  It has also been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In both cases, a prima facie case of obviousness exists.  Since Obeng is pertinent to polishing pad for CMP machines, it therefore would have been obvious to one of ordinary skill in the art to modify the entire pad of Nakamori (including the polishing layer, the cushion layer, and the adhesive layer) to have the elastic modulus as claimed, 
	Regarding claim 14, Nakamori discloses the polishing pad of claim 10, but fails to disclose which has an elastic modulus of 80 to 170 kgf/cm2 (MPa value = kg/cm2 value x 0.0980665, (where 80 to 170 kgf/cm2= 8 to 17 MPa).  
	However, Obeng (US-2005/0055885) teaches a polishing pad having an elastic modulus of greater than about 3 MPa [Obeng; paragraph 0030].  It has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Additionally, Obeng discloses a more specific range of between 4 MPa and 8.2 MPa [Obeng; paragraph 0030].  It has also been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In both cases, a prima facie case of obviousness exists.  Since Obeng is pertinent to polishing pad for CMP machines, it therefore would have been obvious to one of ordinary skill in the art to modify the entire pad of Nakamori (including the polishing layer, the cushion layer, and the adhesive layer) to have the elastic modulus as claimed, and as rendered obvious by Obeng, in order to achieve a desired final planarity and a desired polishing rate [Obeng; paragraph 0003].  

Claims 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamori (US-2006/0037699) in view of Ogawa (US-2009/0253353) and further in view of Prasad (US-2004/0259484).
	Regarding claim 9, Nakamori discloses the polishing pad of claim 1, but fails to disclose wherein the adhesive layer comprises a hot-melt adhesive.  

	Regarding claim 16, Nakamori discloses the polishing pad of claim 10, which further comprises an adhesive layer (double-coated tape 10) between the polishing layer (polishing region 9) and the cushion layer (cushion layer 11), but fails to disclose wherein the adhesive layer comprises a hot-melt adhesive.  
	However, Prasad (US-2004/0259484) states that a hot-melt adhesive is an obvious alternative to a pressure-sensitive adhesive.  Since Prasad is a relevant teaching to polishing pads and states not only that hot-melt adhesive is used to join a polishing layer to a sub pad, but that hot-melt adhesive is an obvious alternative to a pressure-sensitive adhesive [Prasad; paragraph 0003], such as the tape of Nakamori, it therefore would have been an obvious alternative to use a hot-melt adhesive for the adhesive layer of Nakamori [Prasad; paragraph 0003] in order to bond the layers together with a relatively high strength bond.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamori (US-2006/0037699) in view of Ogawa (US-2009/0253353) and further in view of Sato (US-2017/0144266)
	Regarding claim 13, Nakamori discloses the polishing pad of claim 10, but fails to disclose wherein the thickness of the cushion layer in the no-load state is 0.5 to 2.5 mm.  
	However, Sato (US-2017/0144266) teaches a thickness of a cushion layer being of 0.40 to 1.3 mm [Sato; paragraph 0008].  Since the cushion layer is present for the purpose of .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shimomura (US-2005/0064709), Shimomura (US-2007/0178812), Swisher (US-2004/0102141), Takeuchi (US-2014/0170943), Takeuchi (US-2014/0141704), Kimura (US-2009/0075568), and Ono (US-2004/0055223) are pertinent to claim 1.  Itoyama (US-2014/0033615) is pertinent to elastic modulus of a polishing pad.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/JOEL D CRANDALL/Examiner, Art Unit 3723